Citation Nr: 1515201	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  07-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for tendonitis of the right ankle.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO (the Agency of Original Jurisdiction (AOJ)) granted service connection and awarded a 20 percent rating.  In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this issue to the AOJ in March 2009 for VA to provide a Compensation and Pension (C&P) examination of her ankle, in March 2010 to obtain additional VA treatment records and provide another examination, and in September 2013 to seek additional treatment records and provide an updated examination.  The directed development completed, the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (2011).  

Furthermore, the Board acknowledges that a TDIU issue may be considered part of an increased rating claim (such as the one currently on appeal).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the United States Court of Appeals for Veterans Claims explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  Here, however, the Board finds that the evidence received during the current appeal for an increased rating for the service-connected right ankle disability does not raise the issue of entitlement to a TDIU as a result of that disorder.  Specifically, the evidence of record does not show that the Veteran is unable to work due to her service-connected right ankle disability.  

Significantly, however, service connection has also been awarded for status post right knee replacement (30%) and for residuals scars of right knee surgery (10%).  Moreover, in March 2004, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU).  Although the RO has adjudicated (and granted) temporary total ratings for the Veteran's service-connected right ankle disability at various times during the appeal period and has awarded temporary total ratings for the service-connected right knee disability at various times since September 2000, there has been no adjudication of her TDIU claim.  This matter is thus referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has never had ankylosis of the right ankle or of the subastragalar or tarsal joint, an astragalectomy, or malunion of the os calcis or astrgalus.  

2.; The Veteran's right ankle tendonitis disability picture is not an unusual or exceptional one.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for tendonitis of the right ankle have not been met; referral for consideration of an extraschedular rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case the claim that led to this appeal was one of entitlement to service connection.  VA provided adequate notice in letters sent to the Veteran in October 2005 and May 2007.  The first notice as to how VA assigns disability ratings and effective date was not provided until the May 2007 letter which was after the initial unfavorable adjudication by the AOJ.  That timing error is harmless because since the May 2007 letter was sent the Veteran has had a meaningful opportunity to participate in the development of her claim and the RO has readjudicated the ratings issue (for example, in a March 2014 Supplemental Statement of the Case).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations in January 2006, April 2009, January 2012, and November 2013.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Rating

The Board first provides the law and regulations pertinent to this appeal.  It then lists the relevant facts.  Finally, it provides an analysis of the law and regulations applied to those facts.  Ultimately, the Board concludes that the treatment records and C&P examination reports are the most probative evidence of record and are against assigning a higher or additional rating for the Veteran's right ankle disability and against remanding the case for referral for extraschedular consideration.  

      Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

Tenosynovitis is rated on limitation of motion of affected parts or as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5024. Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, degenerative arthritis with x-ray evidence of 2 or more major joints or 2 or more minor joints is assigned a rating of no higher than 20 percent. Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Application of 38 C.F.R. § 4.40, § 4.45, and § 4.59 do not allow for a higher rating where a musculoskeletal disability is already evaluated at the highest schedular evaluation available based upon limitation of motion. Id. Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Limitation of motion of the ankle is assigned a 20 percent rating for marked limitation of motion and a 10 percent rating for moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's right ankle disability has been rated as 20 percent disabling under Diagnostic Code 5271 since the date of service connection for the disability.  
The only schedular ratings for ratings greater than 20 percent are found at Diagnostic Code 5270, for ankylosis of the ankle.  38 C.F.R. § 4.71a.  Specifically, for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating is assigned for ankylosis in plantar flexion at more than 40°, or in dorsiflexion at more than 10° or with abduction, adduction, inversion or eversion deformity.  Id.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed.2003); see also Lewis v. Derwinski, 3 Vet.App. 259, 259 (1992).  

Because more than one rating for a given service-connected condition is not always impermissible, the Board has considered whether any other schedular criteria are applicable.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Diagnostic Code 5274 provides for a 20 percent rating for astragalectomy.  Diagnostic Code 5273 provides for a 10 percent rating for moderate deformity due to malunion of os calcis or astragalus and a 20 percent rating for marked deformity due to malunion of os calcis or astragalus.  Diagnostic Code 5272 provides for a 10 percent rating for ankylosis of the subastragalar or tarsal joint in a good weight bearing position and a 20 percent rating for ankylosis of the subastragalar or tarsal joint in a poor weight bearing position.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

It should also be considered whether the collective effect of a veteran's other service connected disability gives rise to referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

In assigning a disability rating or in resolving any other question that matters. VA must resolve reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3.  

      Factual Background

All treatment records are VA treatment records and all C&P examinations were provided at VA facilities.  Also, as noted above, the Veteran began experiencing right ankle symptoms following right knee total knee replacement surgery in March 2004.  Treatment notes document that the Veteran had some pain and edema of her ankle in April 2004.  May 2004 treatment notes document that she had right ankle active range of motion within normal limits with discomfort of the right ankle on dorsiflexion.  She filed her claim of entitlement to service connection for a right ankle disability in March 2005.

VA first afforded the Veteran a C&P examination of her right ankle in January 2006.  The report documents that MRI, CT scan, and X-rays were normal.  She reported right ankle pain and noted that she used a cane for ambulation.  Physical examination found pain of her right ankle including pain on any passive motion.  Dorsiflexion was from 0 to 5 degrees, planater flexion was from 0 to 25 degrees, inversion was from 0 to 20 degrees and eversion was from 0 to 10 degrees.  She had flare-up of pain with repetitive active range of motion testing.  

The Veteran underwent surgical treatment of her right ankle in June 2006 and in February 2009.  Because of this additional treatment, VA afforded her another examination of her right ankle in April 2009.  The examiner included an accurate history of the right ankle disability.  The Veteran denied right ankle weakness, swelling, heat, redness, instability, giving-way, locking, fatigability, and lack of endurance.  She reported that she was transitioning from a boot or air cast to a gel shoe and that she was not using crutches.  She denied any dislocation of the right ankle.  She reported that it would affect her ability to function on a job because she would not be able to walk or sit down.  The examiner stated that flare-ups involved times when she was going through surgery for her knees.  The examiner said that her right ankle symptoms would affect her activities of daily living because it would affect her walking.  The Veteran reported that she was not able to say to what extent she had additional motion or functional imparument during a flare up.  

Range of motion of the right ankle was measured as dorsiflexion from 0 to 5 degrees without pain before or after three repetitions and plantar flexion from 0 to 27 degrees without pain both before and after three repititions.  There was no varus or valgus angulation of the os calcis in relationship to the longest axis of the tibia and fibula.  There was no weakness, fatigue, or lack of endurance following repititions of motion involving the right ankle.  She was able to feel monofilament to all areas of the right foot tested.  Patellar reflexes plus two bilaterally and symmetrical.  The examiner stated that there was no atrophy of the right ankle.  

Another C&P examination was conducted in January 2012.  Diagnosis was peroneal tendinitis.  The examiner noted that the veteran did not report that flare-ups impact the function of the ankle.  Range of motion of the right ankle was to 35 degrees of plantar flexion and 15 degrees of dorsiflexion with no objective evidence of painful motion.  After three repetitions of motion, plantar flexion was to 40 degrees and dorsiflexion was to 20 degrees or greater.  The examiner indicated that the Veteran had functional loss/impairment in that she had less movement than normal and pain on movement.  The examiner also provided his opinion that the Veteran displayed poor effort during the examination and her subjective complains during the examination appeared, to be out of proportion to objective examination findings.  

The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue of her right-or right ankle laxity.  She had 5 out of 5 strength for plantar flexion and dorsiflexion.  The examiner indicated that there was not ankle instability and no ankylosis of the ankle, subtalar and/or tarsal joint.  In a section of the report for whether the Veteran had ever had shin splints, Achilles tendonitis or rupture, malunion of the os calcis or talus, or an astragalectomy, the examiner indicated only that she had none of these conditions.  

Podiatry notes from August 2012 document that the Veteran continued to report right ankle pain and that she required a CAM walker.  The podiatrist noted that she had an MRI in May 2012 that was positive for periarticular subcutaneous edema only.  The podiatrist stated that in light of the negative MRI and the continued pain not making sense, he was ordering a repeat MRI.  The impression provided in the report of an August 2012 MRI of the right ankle was mild anterolateral impingement syndrome.  The clinical history stated in the report included that the Veteran reported that she had injured her ankle in a C&P examination.  

In a May 2013 statement, the Veteran reported that her ankle was injured during the VA examination.  She reported that the examiner had moved her ankle beyond her natural limits and thus caused an injury to her ankle.  She stated that she had advised the exminer that she was hurting her by manipulating her ankle out of her normal range of motion but the examiner continued.  This followed the Veteran's complaint that she beleved she had oversretched the right ankle during a C&P examination and that she had suffered severe pain since the examination.  Notes from June 2013 include the report of the MRI and note that the Veteran had used a CAM walker for a year and developed balance problems so used a forearm crutch for long distance ambulation.  

The Veteran again underwent a C&P examination in November 2013.  Although the examiner indicated in the preprinted selection that he had not reviewed the Veteran's claims file he also indicated that he had reviewed "VBMS."  VBMS is the Veterans Benefits Management System and stores the claims file in an electronic format.  Therefore, the examiner did review the Veteran's claims file.  

The report documents that the Veteran reported that she had reduced range of motion of the right ankle and pain of 7 on an increasing 0-10 scale and that she wore a right ankle brace and used a cane.  The medications are listed as hydrocodone and methadone.  She reported flare-ups that impact her ankle function occur 2-3 times per week, and she noted that she treats the flare-ups with ice, medication and a transcutaneous electrical nerve stimulation (TENS) unit.  

Range of motion was measured as to 10 degrees of ankle flexion (apparently plantar flexion) with objective evidence of pain at that point and to 0 degrees of dorsiflexion with objective evidence of pain beginning at that point.  Range of motion after three repetitions was unchanged.  As to functional loss or impairment of the ankle, the examiner indicated that she had less movement than normal, pain on movement, disturbance of locomotion.  He also indicated that she had pain on palpation of ankle joint/soft tissue.  She had normal strength for ankle plantar flexion and dorsiflexion.  

The examiner indicated that there was not ankle instability and no ankylosis of the ankle, subtalar and/or tarsal joint.  In a section of the report for whether the Veteran had ever had shin splints, Achilles tendonitis or rupture, malunion of the os calcis or talus, or an astragalectomy, the examiner indicated only that she currently had right Achilles tendonitis.  

The examiner indicated that the Veteran had Achilles tendonitis with pain and tenderness in the Achilles tendon.  The Veteran had a scar related to surgical treatment of the ankle disability but the scar was not painful or unstable and had a total area not greater than 39 square centimeters.  The examiner indicated that the Veteran uned a brace and cane constantly for her ankle.  The examiner also indicated that her ankle condition does not result in impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Past radiology studies were reviewed.  

The examiner noted that the Veteran had retired from a job that had required a lot of walking and stated that she could not do that type of work again.  He also commented that her medications resulted in drowsiness.  

Treatment records document different degrees of reported pain and swelling over the course of the claim and appeal.  The records do not document any periods of ankylosis of the right ankle.  

      Analysis

The preponderance of evidence is against assigning a higher schedular rating for the Veteran's right ankle disability for any period on appeal.  This is because, while the records document pain, swelling, and limitation of motion, they also show that she has not had ankylosis of her right ankle.  Although there are different reports of different levels of pain, the presence of pain, even pain limiting motion, or any of the other DeLuca factors does not show ankylosis.  

The preponderance of evidence is also against assigning an additional schedular rating.  There is no evidence of malunion of the os calcis or astragalus, no evidence of ankylosis of the subastragalar or tarsal joint, and no evidence of an astragalectomy.  The 2012 and 2013 examination reports included explicit findings to this effect.  
Furthermore, the Board has considered whether remand for referral for extraschedular consideration is warranted but finds that it is not.  The schedular criteria address all of the Veteran's symptoms.  Her reported pain, swelling, and to the extent that fatigability or lack of endurance could be gleaned from the evidence, are contemplated by 38 C.F.R. § 4.40 and § 4.45.  Limiation of motion of the ankle is contemplated by 38 C.F.R. § 4.71a Diagnostic Code 5271.  The Veteran's use of a cane, ankle brace, CAM walker, and pain medication are methods of treating the right ankle symptoms from which she suffers, for example, pain and limitation of motion.  They are themselves symptoms of her disability.  As to the severity of her right ankle disability, the rating criteria provide for higher ratings for disability more severe than that suffered by the Veteran because those criteria provide for higher ratings for ankylosis of the ankle.  

It is not disputed that the Veteran has limited motion of her right ankle or that there is pain on motion. Yet, the Board finds that the 20 percent disability rating adequately contemplates her painful motion and functional loss. Given that the 2012 VA examiner described the Veteran as using "poor effort" at the examination and opined that "the veteran's subjective complaints during the examination appeared out of proportion to objective exam findings," the Board has accorded less probative value to the Veteran's allegations of severe pain and loss of function.  

Accordingly, the Board finds that a higher scheduler rating for the Veteran's service-connected right ankle disability is not warranted.  There is no reasonable doubt to be resolved in this case.  The appeal is denied.  

In reaching this decision, the Board also finds that there is no evidence that the Veteran's service-connected right ankle tendonitis has presented such an unusual or exceptional disability picture at any time during the current appeal, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate that the Veteran is frequently hospitalized for this aforementioned service-connected orthopedic disability.  Furthermore, the clinical evidence does not reflect marked interference with her ability to work.  The criteria of the applicable rating schedule are therefore deemed to contemplate adequately the Veteran's present level of impairment due to her right ankle disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's right ankle disability, standing alone, causes marked interference with her employment capacity.  Higher ratings are available for this disability, but for the reasons described in this decision, these higher ratings are denied in each case.  The clinical evidence of record fails to show that the disability picture created by the Veteran's right ankle disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the 20 percent schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied and that there is no evidentiary basis for referral of this case for extraschedular consideration.  


ORDER

Entitlement to an initial disability rating greater than 20 percent for tendonitis of the right ankle is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


